United States Court of Appeals
                       For the First Circuit


No. 20-2093

  JEANNETTE RODRÍGUEZ-VALENTIN, in representation of her minor
                         son, D.A.L.R.,

                        Plaintiff, Appellee,

                                 v.

              DOCTORS' CENTER HOSPITAL (MANATI), INC.,

                       Defendant, Appellant.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Bruce J. McGiverin, U.S. Magistrate Judge]


                               Before

                 Lynch and Selya, Circuit Judges,
                 and McCafferty,* District Judge.


     Roberto E. Ruiz-Comas, with whom RC Legal & Litigation
Services, PSC was on brief, for appellant.
     David Efron, with whom Law Offices of David Efron, P.C. was
on brief, for appellee.


                         February 24, 2022




    *   Of the District of New Hampshire, sitting by designation.
            MCCAFFERTY, District Judge.          This medical malpractice

suit   arises   from   obstetric   care     provided    to   the     plaintiff-

appellee,    Jeannette    Rodríguez-Valentin      in connection with the

birth of her minor son, DALR.         A jury found appellant Doctors'

Center Hospital (Manati), Inc. ("Doctors' Center") liable for 8

percent of a $14,296,000 total award.         Doctors' Center appeals the

denial of its post-verdict motions for judgment as a matter of

law, for a new trial, and for remittitur under Federal Rules of

Civil Procedure 50 and 59.       We affirm.

                                BACKGROUND

I.          Complications During DALR's Birth

            Rodríguez-Valentin     gave   birth    to   DALR    by    caesarean

section at Doctors' Center in Puerto Rico in late September 2008.

A few months after his birth, DALR was diagnosed with cerebral

palsy.      Rodríguez-Valentin alleged that DALR's cerebral palsy

resulted from, or was exacerbated by, medical malpractice by

treating physicians and nurses during the late stages of her

pregnancy and DALR's delivery.       This appeal by Doctors' Center is

pertinent only to the medical care provided by treating nurses

employed by Doctors' Center.

            The nurses' alleged malpractice occurred during DALR's

birth.   Doctors' Center's nurses, per a physician's order, began

administering    the     pharmaceutical   drug    Pitocin      to    Rodríguez-

Valentin at about 9:31 A.M. on September 25 while she was in labor.

                                    - 2 -
The Pitocin was intended to aid delivery by reducing the time

between Rodríguez-Valentin's contractions.

               Soon after the nurses administered Pitocin, however,

DALR's "heart rate variability," as documented by a monitor placed

on    Rodríguez-Valentin's        abdomen,      dropped     to    a     "very    minimal

level."      At trial, Rodríguez-Valentin's expert witness, Dr. Bruce

Halbridge, testified that DALR's heart rate variability had been

within    an    appropriate       range    before     the    nurses      administered

Pitocin.       Dr. Halbridge explained that the drop in heart rate

variability from that appropriate range showed that DALR was not

receiving enough oxygen, glucose, or blood through the placenta.

Dr. Halbridge noted that such a loss of heart rate variability is

the   most     important    signal     that    a    soon-to-be-born        baby    lacks

sufficient oxygen.

               Dr.   Halbridge    identified       where    and   when     the    nurses

should     have      seen   the   changes      in    heart       rate    variability.

Specifically,        according    to   Dr.     Halbridge,     DALR's       heart    rate

variability       issues    occurred      in   several,     sometimes      prolonged,

"episodes" throughout Rodríguez-Valentin's labor.                       Dr. Halbridge

testified that, in his opinion, by the third "episode" of decreased

heart rate variability, the treating nurses should have stopped

administering Pitocin, placed Rodríguez-Valentin on her left side,

increased her IV fluid intake, provided her with an oxygen mask,



                                          - 3 -
and notified a physician about the drop in DALR's heart rate

variability.

           Rodríguez-Valentin's labor continued for eight hours

after the nurses began administering Pitocin.              During this time

the treating nurses failed to recognize or act on the drop in

DALR's   heart   rate   variability,     failed   to   stop   administering

Pitocin, and failed to notify any physician about the change in

DALR's heart rate variability.

           Dr. Halbridge testified that oxygen deprivation during

the delivery increased DALR's brain damage and aggravated his

cerebral palsy.    Dr. Halbridge noted that, had the nurses notified

a physician, the caesarean section could also have been expedited,

which likely would have reduced the severity of DALR's injuries

because he would have spent less time without sufficient oxygen.

           In    defense   of   the   nurses'   conduct,   Doctors'   Center

offered the testimony of two expert witnesses in obstetrics, Dr.

Alberto de la Vega Pujol and Dr. Edgar Solis.              These physicians

disagreed with Dr. Halbridge, opining that DALR's heart rate

variability was adequate during labor and that there was no

evidence that DALR suffered any oxygen deficiency during delivery.

Dr. Solis also testified that neuroradiological testing conducted

after DALR's birth supported his opinion that DALR did not suffer

from oxygen deficiency during delivery.



                                      - 4 -
II.         Testimony about DALR's Life Care Expenses

            Rodríguez-Valentin    claimed        considerable         damages   for

DALR's future life care costs.            Specifically, Gerri Pennachio

testified for Rodríguez-Valentin as a "life care planning expert,"

opining about the       yearly cost of DALR's            care and treatment.

According   to   Pennachio,   these      costs    would      include       necessary

equipment, doctor visits, testing, and physical therapy, among

other   items.    Pennachio    determined        that    DALR    would      require

$278,021.57 per year until age 18. After age 18, Pennachio opined,

DALR would need $379,235.57 per year.

            On   cross-examination,           Doctors'       Center        dissected

Pennachio's calculations, asking her whether she had offset the

yearly amounts by contributions made by insurance or the government

and whether she had based her calculations on costs in Florida

(where DALR lived at the time of trial) as opposed to Massachusetts

(where DALR had lived before moving to Florida).                           Pennachio

acknowledged that she had not offset her calculations based on

contributions made by insurance or the government.                    She did not

dispute that she derived her calculations from cost information in

Massachusetts    even   though,   at    the    time     of   trial,     Rodríguez-

Valentin and DALR lived in Florida.

            Additionally,     Pennachio          acknowledged         on     cross-

examination that she did not discount her yearly estimates to

present value.    Rather, she opined, the cost increases for DALR's

                                       - 5 -
medical care and life care over his lifetime would offset any

applicable discount rate.

             Per a pre-trial ruling on Doctors' Center's motion in

limine,     the   court   prohibited    Pennachio   (who    lacked   requisite

expertise) from opining about DALR's life expectancy given his

medical     condition.1     Ultimately,      neither   Doctors'   Center   nor

Rodríguez-Valentin presented any expert testimony about DALR's

life expectancy.

III.         Jury Instructions and Verdict

             Consistent with the parties' proposed instructions, the

court instructed the jury that it could award compensatory damages

to Rodríguez-Valentin and DALR for damages they were "reasonably

likely to suffer in the future."            It instructed the jury that it

should be "guided by common sense" in fashioning any award and

that it could not engage in "arbitrary guesswork." The court added

that the law does not require proof of the amount of damages "with

mathematical precision but only with as much definiteness and

accuracy as the circumstances permit."           It asked the jury to use

"sound     discretion"    and   to   draw   "reasonable    inferences"   where

appropriate from the "facts and circumstances in evidence."




       In addition, prior to Pennachio's testimony, the court
       1

denied a motion by Doctors' Center to limit Pennachio's testimony
to only one year of expenses.


                                       - 6 -
           With respect to DALR's life expectancy, Doctors' Center

did not seek either a ruling from the judge that life expectancy

must be proved by expert testimony or a suitable modification to

the court's jury instruction on damages.       Nor did Doctors' Center

request a special verdict form on DALR’s life expectancy.           In the

end, Doctors' Center permitted the case to go to the jury without

making any argument about how the lack of expert testimony on life

expectancy should impact the jury's calculation of DALR's future

life care costs.2

           The   jury   found   Doctors'   Center   liable   and   awarded

$12,996,000 in future life care costs to Rodríguez-Valentin and

DALR.    The jury awarded an additional $1,300,000 for physical and

emotional pain and suffering.      The jury apportioned 92 percent of

that liability to two treating physicians with whom Rodríguez-

Valentin settled prior to trial.     The jury apportioned to Doctors'

Center the remaining 8 percent, which sums to $1,143,680.




     2 During closing arguments, Doctors' Center objected to
Rodríguez-Valentin's observation that there was no evidence
presented by either side about life expectancy on the ground that
Rodríguez-Valentin's counsel was improperly "talking about life
expectancy." The court overruled Doctors' Center's objection.



                                   - 7 -
IV.         Post-Verdict Motions

            After the jury's verdict, Doctors' Center renewed3 a

motion for judgment as a matter of law under Rule 50 and moved for

a new trial and/or remittitur of the damages award under Rule 59.4

Doctors' Center argued, as it does on appeal, that Rodríguez-

Valentin's evidence was insufficient to support the jury's verdict

as to liability or, alternatively, that the weight of the evidence

required the jury's verdict to be overturned and a new trial to be

held.     As to remittitur of the damages award or a new trial on

damages, Doctors' Center argued that the jury's award for future

life care costs was speculative because Rodríguez-Valentin failed

to submit expert testimony about DALR's life expectancy.    Doctors'

Center also argued that Pennachio's calculations were deficient.

            The district court denied Doctors' Center's motions.   As

to Doctors' Center's motions for judgment as a matter of law and

for a new trial on liability, the district court found that Dr.

Halbridge's testimony supported the jury's verdict.        As to the

motion for a new trial on damages and/or remittitur, the district


      3As it was required to do to preserve its arguments, Doctors'
Center moved for judgment as a matter of law for the first time
before the matter was submitted to the jury. See Fed. R. Civ. P.
50(a); Santos-Arrieta v. Hospital del Maestro, 14 F.4th 1, 8 (1st
Cir. 2021). The district court deferred ruling on the motion, and
Doctors' Center renewed its motion after the jury's verdict.

      4Doctors' Center filed its three motions together as part of
one omnibus legal document.


                                   - 8 -
court stated that the jury could have determined that DALR's life

expectancy was 46 years5 by dividing the award for future care

costs by the amount that Pennachio testified DALR would require

for care each year.     The district court, however, acknowledged

that the life expectancy of a child with cerebral palsy "likely

would be a proper subject for expert testimony."       Nonetheless, the

district court concluded that the jury in this case could issue an

award for future costs without expert testimony on life expectancy

because damages in a negligence action need not be shown with

mathematical certainty.

           The court also stated that other jurisdictions permit a

jury to infer life expectancy from testimony about the injured

person's   medical   condition   and   pain   and   suffering.   While

acknowledging that "the far better practice would have been for

both parties to present competent expert testimony of plaintiff's

life expectancy," the district court found that the jurors could

make a reasonable estimate of DALR's life expectancy based on their

common sense, personal knowledge, and experience.         The district

court also reasoned that the jury heard and rejected Doctors'

Center's arguments about errors in Pennachio's calculations for

DALR's future life care costs.




     5 DALR was 10 years old at the time of trial, so, under these
calculations, he would be expected to live another 36 years.
                                  - 9 -
                            DISCUSSION

          Doctors' Center appeals the district court's denial of

its motions for judgment as a matter of law, for a new trial, and

for remittitur of the jury's damages award. We address each matter

in turn, and, in the end, affirm the district court's rulings.

I.        Judgment as a Matter of Law

          Doctors' Center challenges the district court's denial

of its renewed motion for judgment as a matter of law under Federal

Rule of Civil Procedure 50(b).    Doctors' Center contends that the

district court erred by denying the motion because Doctors' Center

presented the expert testimony of Drs. de la Vega and Solis, both

of whom opined, in contention with Dr. Halbridge, that the nurses

acted appropriately under the circumstances.

          The court reviews de novo the denial of a renewed, post-

verdict motion for judgment as a matter of law under Rule 50(b).

See Fresenius Med. Care Holdings, Inc. v. United States, 763 F.3d

64, 67 (1st Cir. 2014).   "If a party has been fully heard on an

issue during a jury trial and the court finds that a reasonable

jury would not have a legally sufficient evidentiary basis to find

for the party on that issue," the court can order a new trial or

direct the entry of judgment in the moving party's favor as a

matter of law.   See Fed. R. Civ. P. 50(a)-(b).      A trial court

evaluating a motion for judgment as a matter of law under Rule

50(b) must "view the evidence in the light most flattering to the

                                 - 10 -
verdict and must draw all reasonable inferences therefrom in favor

of the verdict."          Fresenius, 763 F.3d at 67-68.

              Under Puerto Rico law,6 to prove medical malpractice the

plaintiff must demonstrate, by a preponderance of the evidence, an

applicable standard of care, that the defendant acted or failed to

act   in    violation      of   the    applicable    standard   of     care,    and    a

sufficient      causal     connection      between    the   defendant's        act    or

failure to act and the plaintiff's injuries.                See Pagés-Ramírez v.

Ramírez-González, 605 F.3d 109, 113 (1st Cir. 2010).                    Viewing the

evidence in the light most favorable to Rodríguez-Valentin, the

jury's      verdict   finding         Doctors'   Center     liable     for     medical

malpractice is supported by the evidence.                 The district court did

not err in denying Doctors' Center's motion for judgment as a

matter of law.

              Doctors' Center's primary argument is that the district

court should have given greater weight to the testimony of its

experts as opposed to that of Dr. Halbridge.                But, as the district

court      found,   Dr.    Halbridge's     opinion    (i.e.,    that    the     nurses

breached the applicable standard of care by failing to stop

administering Pitocin and by failing to inform treating physicians

that DALR's heart rate variability had decreased) was sufficient




      6The substantive law of Puerto Rico controls in this
diversity suit.   See Cortés-Irizarry v. Corporación Insular de
Seguros, 111 F.3d 184, 189 (1st Cir. 1997).
                                          - 11 -
to support the jury's verdict as to those issues.      The jury was

entitled to credit Dr. Halbridge's testimony over that of Drs. de

la Vega or Solis.    See Feliciano-Hill v. Principi, 439 F.3d 18, 26

(1st Cir. 2006); Lama v. Borras, 16 F.3d 473, 478 (1st Cir. 1994).

          Doctors' Center also argues that the jury could not find

liability based on Dr. Halbridge's testimony because he opined

that the nurses breached a standard of care applicable generally

in the United States as opposed to a standard of care specific to

Puerto Rico.    We find no merit to Doctors' Center's argument.   The

district court instructed the jury that the standard of care in

this case was "equal to the degree of care exercised by other

nurses in the same or similar localities."7   Dr. Halbridge, having

described what the applicable standard of care for the nurses would

be, added that, as to the nurses in this case, the standard of

care was the same as the standard of care in the United States

generally.     For purposes of this case, the jury was entitled to

credit Dr. Halbridge's opinion that the applicable standards of

care in Puerto Rico and the rest of the United States are the same.

See Lama, 16 F.3d at 478.

          Doctors' Center's other arguments about the sufficiency

of the evidence are without merit and do not warrant further




     7 Since it is not a matter challenged on appeal, we make no
ruling about whether the district court's instruction was the
correct interpretation of Puerto Rico law.
                                 - 12 -
discussion.    The district court correctly denied Doctors' Center's

motion for judgment as a matter of law.

II.       Motion for a New Trial as to Liability

          Leveraging the same arguments presented in its motion

for judgment as a matter of law under Rule 50, Doctors' Center

contends that the district court erred by denying its motion for

a new trial under Federal Rule of Civil Procedure 59.     Under Rule

59, "[t]he court may, on motion, grant a new trial on all or some

of the issues -- and to any party -- . . . after a jury trial, for

any reason for which a new trial has heretofore been granted in an

action at law in federal court."    Fed. R. Civ. P. 59(a)(1)(A).   "A

district court's power to grant a motion for new trial is much

broader than its power to grant a [Rule 50 motion.]"     Jennings v.

Jones, 587 F.3d 430, 436 (1st Cir. 2009).

          A trial judge may grant a new trial if the jury's verdict

is "against the weight of the evidence" or if "action is required

in order to prevent injustice."    Id. at 436.   A district court can

independently weigh the evidence when evaluating a motion for a

new trial under Rule 59 and therefore can determine that a witness

or evidence lacks credibility; in other words, the court need not

take the evidence in the light most favorable to the nonmoving

party.   Id.

          At the same time, trial judges "do not sit as thirteenth

jurors, empowered to reject any verdict with which they disagree."

                                  - 13 -
Id.   Indeed, when reviewing a denial of a motion for new trial

that was, at bottom, based on sufficiency of the evidence, the

standards under Rule 50 and Rule 59 effectively "merge."        See

Dimanche v. Mass. Bay Transp. Auth., 893 F.3d 1, 8 n.9 (1st Cir.

2018).   Moreover, our review of the district court's denial of

Doctors' Center's motion for a new trial is only for abuse of

discretion.   Jennings, 587 F.3d at 435-37.

          Considering    the     deferential    abuse-of-discretion

standard alongside the reality that Doctors' Center's arguments

under Rule 59 and Rule 50 are based on the same sufficiency-of-

the-evidence grounds, we affirm the district court's denial of

Doctors' Center's motion for a new trial as to its liability.    In

other words, consideration of the same facts that lead us to affirm

the district court's denial of the motion as brought under Rule 50

likewise lead us to affirm as to Rule 59.      Dr. Halbridge was a

qualified expert witness who testified that Doctors' Center's

nurses breached the applicable standard of care during Rodríguez-

Valentin's labor and DALR's birth.     He explained why that breach

of the standard of care caused or aggravated DALR's injuries.   The

jury was entitled to credit Dr. Halbridge's testimony over that of

Doctors' Center's experts.     The district court did not abuse its

discretion in deferring to the jury's credibility findings.

          Doctors' Center points to no facts that convince us the

jury's verdict as to liability was against the weight of the

                                 - 14 -
evidence or was otherwise unjust.         Indeed, the district court's

analysis    of    the   evidence   presented   at   trial    was    accurate,

thoughtful,      and thorough, leaving us      with no      doubt that    the

decision was within its considerable discretion.            See id. at 441.

III.        Motions for a New Trial on Damages or Remittitur of
            Future Life Care Costs Award

            Lastly, Doctors' Center contends that the district court

abused its discretion by denying its motion for a new trial or

remittitur on the ground that the jury's $12,966,000 award for

DALR's future life care costs was excessive and unsupported by the

evidence.    Specifically, Doctors' Center argues that the award for

future care costs should be reduced, or a new trial on damages

granted, because Rodríguez-Valentin presented no expert testimony

about DALR's life expectancy and because Pennachio based her

calculations on erroneous assumptions.

            As with motions for a new trial on liability, appellate

review for denial of a motion for a new trial on damages or

remittitur under Rule 59 is for abuse of discretion.               See id. at

435-36.     The denial of such a motion "will be reversed only if

'the jury's verdict exceeds any rational appraisal or estimate of

the damages that could be based on the evidence before the jury.'"

Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 13 (1st

Cir. 2009) (quoting Smith v. Kmart Corp., 177 F.3d 19, 29 (1st

Cir. 1999)).     When evaluating a motion for a new trial on damages,


                                    - 15 -
or for remittitur, the court considers the evidence in the light

most favorable to the prevailing party.          Wortley v. Camplin, 333

F.3d 284, 297 (1st Cir. 2003).

           Under Rule 59, an award for future life care costs is

rational   when    it   is   supported   by    the   evidence,   reasonable

inferences from that evidence, and the jury's common sense, as

opposed to speculation or conjecture.           See Astro-Med, Inc., 591

F.3d at 13; Climent-García v. Autoridad de Transporte Marítimo y

Las Islas Municipio, 754 F.3d 17, 23-24 (1st Cir. 2014).             And a

district court does not abuse its discretion by declining to reduce

a jury's verdict or award a new trial where the grounds for doing

so derive from the movant's speculation about what the jury might

have found or what evidence not presented might have demonstrated.

See Loan Modification Grp., Inc. v. Reed, 694 F.3d 145, 154 (1st

Cir. 2012).   Here, the jury's verdict was not beyond "any rational

appraisal or estimate of the damages that could be based upon the

evidence before the jury."       See id.      Doctors' Center's arguments

fail to convince us otherwise.

           First, Doctors' Center contends that the district court

abused its discretion by denying its motion under Rule 59 because

Rodríguez-Valentin did not present expert testimony about DALR's

life expectancy.    Specifically, Doctors' Center argues that, under

Puerto Rico law, an award for future care costs is speculative

unless the plaintiff submits expert testimony about his or her

                                   - 16 -
life expectancy.     Given the procedural posture of this case and

waivers by Doctors' Center, as explained below, we do not reach

the legal question of whether Puerto Rico law requires such expert

testimony.

          Doctors' Center did not timely argue to the district

court that the jury could consider DALR's future care costs only

by reference to expert testimony.     Similarly, Doctors' Center did

not timely argue that the jury had to make an estimate of DALR's

life expectancy, or even that it needed to calculate DALR's future

care costs in any particular way.     Indeed, Doctors' Center's life

expectancy argument was not part of its motion for judgment as a

matter of law.       It was neither reflected in any of Doctors'

Center's proposed jury instructions nor posed as an objection.

Likewise, Doctors' Center did not ask for a special verdict form

that would have required the jury to decide or agree upon DALR's

life expectancy.

          Instead,    Doctors'   Center   first   argued   that   expert

testimony on life expectancy was required after the jury delivered

an adverse verdict, in the context of a motion for a new trial or

remittitur reviewable only for abuse of discretion.8       Because the

district court had, without objection, already instructed the jury


     8 In its earlier motion in limine, Doctors' Center argued that
Pennachio should be precluded from testifying about DALR's life
expectancy. Doctors' Center did not argue that the jury could not
award future costs without expert testimony about life expectancy.
                                 - 17 -
on how to calculate damages for future life care costs, Doctors'

Center's argument that the jury could not, as a matter of law,

return a damages award for future life care costs without expert

testimony on life expectancy came much too late.

          In other words, Doctors' Center knew before the jury was

instructed that no expert testimony had been presented on life

expectancy and that none would be.          Nonetheless, Doctors' Center

neither moved for judgment as a matter of law on that ground nor

offered a jury instruction asking the jury to estimate and agree

on DALR's life expectancy or to calculate that figure in any

particular way.    See Cheshire Med. Ctr. v. W.R. Grace & Co., 49

F.3d 26, 35-36 (1st Cir. 1995) (affirming denial of motion for a

new trial where moving party failed to "object precisely on" the

pertinent ground and failed to "propose[] to the trial judge an

acceptable instruction to the jury").         And, Doctors' Center voiced

no objection to the district court's instruction on calculating

damages, which was, in short, to award Rodríguez-Valentin "fair

compensation" of a "reasonable" amount to compensate her and DALR

for physical, emotional, and economic injuries to whatever extent

Doctors' Center was legally liable.

          With    no   pertinent   argument    made   by    Doctors'   Center

before the case was submitted to the jury, the district court's

jury instructions are the law of the case.                 United States v.

Oliver, 19 F.4th 512, 517 (1st Cir. 2021) ("Because the defendant

                                   - 18 -
neither objected to the district court's instructions below nor

assigns error to them on appeal, we treat the instructions as the

law of the case."); United States v. Kilmartin, 944 F.3d 315, 328-

29 (1st Cir. 2019) (holding that an unobjected-to jury instruction

that is neither patently incorrect nor internally inconsistent

becomes the law of the case); Moore v. Murphy, 47 F.3d 8, 11 (1st

Cir. 1995) ("The failure to object to the instructions at the time,

and in the manner, designated by Rule 51 is treated as a procedural

default, with the result that the jury instructions, even if

erroneous, become the law of that particular case.").

          At best, we can review the district court's instructions

on this issue for plain error.     See Fed. R. Civ. P. 51(c)-(d)

(stating when objections to jury instructions must be made and

that the consequence for failing to timely object to a jury

instruction is review for "plain error" that "affects substantial

rights"); Sindi v. El-Moslimany, 896 F.3d 1, 19-20 (1st Cir. 2018)

("It is black-letter law that claims of instructional error not

seasonably advanced in the district court can be broached on appeal

only for plain error."); see also P.R. Hosp. Supply, Inc. v. Boston

Sci. Corp., 426 F.3d 503, 505 (1st Cir. 2005) ("In general, 'a

party may not appeal from an error to which he contributed, either

by failing to object or by affirmatively presenting to the court

the wrong law.'").   For Doctors' Center to prevail under plain

error review, we must at least conclude that the claimed error was

                               - 19 -
clear or obvious.         See Sindi, 896 F.3d at 19-20; Babcock v. Gen.

Motors Corp., 299 F.3d 60, 65 (1st Cir. 2002).9

            We    cannot    do     so   here.      Doctors'     Center   offers   no

authority demonstrating that it is clearly the case under Puerto

Rico law that a plaintiff must present expert testimony about life

expectancy to receive damages for future care costs in a medical

malpractice action.          Although we agree with the district court

that presenting expert testimony about life expectancy is the best

practice in a medical malpractice case involving an uncommon and

severe medical condition and a request for future costs, we can

find no authority clearly establishing that such expert testimony

is necessary to recover damages for future care costs as a matter

of   law   in    Puerto    Rico.        Rather,    the   only   arguably   relevant

authorities offered here are the Puerto Rico Supreme Court cases

relied on by the district court in denying Doctors' Center's

motion, Zambrana v. Hospital Santo Asilo de Damas, 9 P.R. Offic.

Trans. 687, 692 (1980), and Suro v. E.L.A, 111 P.R. Dec. 456, 461

(1981), which merely stand for the general principle that damages

need not be computed with mathematical rigor or precision.




      9As we conclude that there was no clear or obvious error, we
need not reach the other aspects of plain error, which include
whether the claimed error affected the appellant's substantial
rights and "seriously impaired the fairness, integrity, or public
reputation of judicial proceedings." Fothergill v. United States,
566 F.3d 248, 251-52 (1st Cir. 2009).
                                          - 20 -
           Thus, if there were any error under Puerto Rico law in

the district court's instructions on how to calculate damages, it

was not plain.   See Sindi, 896 F.3d at 19-20; Babcock, 299 F.3d at

65.   Considering   those   instructions,   the   evidence   that   was

presented, and Doctors' Center's failure to timely raise its legal

argument on the need for expert testimony on life expectancy, the

district court did not abuse its discretion in denying the motion.

           Finally, Doctors' Center takes issue with Pennachio's

opinion about DALR's future life care costs because Pennachio did

not discount her calculations to present value, used numbers based

on costs in Massachusetts instead of Florida, and did not offset

her calculations for possible contributions by insurers or the

government.   The jury, however, heard extensive evidence about

DALR's condition and the care that he required. The district court

allowed Doctors' Center substantial leeway in cross-examining

Pennachio about the accuracy of her calculations.10           Doctors'

Center's cross-examination of Pennachio included questions about

whether she discounted her numbers to present value, whether she

used accurate regional cost-of-living expenses, and whether she

considered potential offsetting contributions.         And   Pennachio




      10On appeal, Doctors' Center challenges the methodology of
Pennachio's opinions and does so only in the context of a new trial
or remittitur, as opposed to admissibility under the Federal Rules
of Evidence.    Doctors' Center does not challenge Pennachio's
expertise.
                                 - 21 -
explained, as one example, that her methodology did not require

discounting her numbers to present value because the prospect of

inflation offset the discount rate.             The jury was therefore able

to   assess    Pennachio's    testimony,     including      Doctors'   Center's

criticisms of her methodology, in fashioning its damages award.

See Casco, Inc. v. John Deere Constr. & Forestry Co., 990 F.3d 1,

13-14 (1st Cir. 2021) (rejecting argument that a new trial or

remittitur was necessary due to claimed methodological errors by

plaintiff's damages expert).

              Doctors' Center's other arguments regarding the jury's

damages award -- including its contention that the damages are

excessive in light of comparable cases -- are unpersuasive and do

not merit discussion.

              At   bottom,   the   jury's   verdict   was    not   beyond   "any

rational appraisal or estimate of the damages that could be based

upon the evidence before the jury."              Accordingly, the district

court did not abuse its discretion in denying Doctors' Center's

motion for a new trial and, in the alternative, remittitur.

                                   CONCLUSION

              In sum, the district court did not err or abuse its

discretion in deferring to the jury's evaluation of the evidence.

Accordingly, the district court's order denying Doctors' Center's

motions for judgment as a matter of law, for a new trial, or for

remittitur is affirmed.

                                      - 22 -